Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/23/2020 has been entered. Claims 1-7 remain pending in the application. 
Response to Arguments
Applicant argues that the prior art does not disclose the claimed invention as currently amended. The examiner disagrees, the amended limitations will be treated by the prior art as substantially shown below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2015/0300270 A1) hereinafter Mura in view of  Tamaka et al. (US 5, 177,964) hereinafter Tama.
Regarding Claim 1 Mura teaches a work machine comprising: first and second hydraulic motors (21); first and second hydraulic pumps (18) provided to supply hydraulic oil in correspondence with the first and second hydraulic motors (21), respectively; first and second swash plate angle sensors (18a)provided in correspondence with swash plates (Fig 2) which regulate amounts of delivery by the first and second hydraulic pumps (18), respectively, the first and second swash plate angle sensors (18a) each detecting an angle of the swash plate (Fig 2). Mura is silent regarding a delivery amount setting unit which sets an ideal amount of delivery by the first and second hydraulic pumps; and a command value 
However Tama discloses a work machine (Fig 1) having a variable displacement pump (8) with a swashplate angle sensor (16) supplying fluid to a motor (1). Tama further teaches a control arrangement having a delivery amount setting unit (200-201) which sets an ideal amount of delivery by the hydraulic pump (8); and a command value control unit (202-205) which corrects a command value (ϴi) for adjusting an angle of the swash plate  based on a predefinable relationship between the command value (ϴi) for adjusting the swash plate and an amount of delivery  (pump pressure Δp see 201)  such that an amount of delivery in accordance with a result of detection by the swash plate angle sensor (16) is set to the ideal amount of delivery (Fig 1 and 4-6).  Tama states such a pump control mechanism precise pump flow control whereby a target pump flow capacity to be coincident with actual flow capacity (col.2, lns.40-48).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Mura to include the teachings of Tama by including a control mechanism having a delivery amount setting unit which sets an ideal amount of delivery for the first and second hydraulic pumps; and a command value control unit which corrects a command value for adjusting an angle of the swash plate such that an amount of delivery in accordance with a result of detection by the first and second swash plate angle sensors is set to an ideal amount. Doing so results in having a more precise pump flow control.
Regarding Claim 2 Mura as modified above by Tama discloses the command value control unit includes a command value setting unit (202) based on a predefinable relationship between the command value (ϴi) for adjusting the swash plate and an amount of delivery  (pump pressure Δp see 201) which sets a command value for adjusting an angle of the swash plate (8a), and a command value correction unit (203) which corrects the command value set by the command value setting unit (see Tama Fig 1 and Fig 4) such that the amount of delivery in accordance with the result of detection by the first and second swash plate angle sensors (18a)is set to the ideal amount of delivery (see Tama Fig 4-6).
Regarding Claim 4 Mura as modified above by Tama discloses wherein the command value correction unit (203) corrects the command value when the swash plate is at an angle between a maximum tilt angle and a minimum tilt angle (or at any angle) (Fig 4-6).
Regarding Claim 5 Mura as modified above by Tama wherein the ideal amount of delivery by the first and second hydraulic pumps is set based on a state of operation of a travel control lever (11c) (see Tama Fig 1).
Regarding Claim 6 Mura teaches wherein the first and second swash plate angle sensors (18a) each detect an angle between a maximum tilt angle and a minimum tilt angle of the swash plate ( Fig 1).
Regarding Claim 7 Mura teaches a method of controlling a work machine, the work machine including first and second hydraulic pumps (18) provided to supply hydraulic oil in correspondence with first and second hydraulic motors (21), respectively, first and second swash plate angle sensors (18a) provided in correspondence with swash plates which regulate amounts of delivery by the first and second hydraulic pumps (18), respectively, the first and second swash plate angle sensors (18a) each detecting an angle of the swash plate (Fig 1), and Mura as modified above by Tama teaches delivery amount setting unit which sets an ideal amount of delivery by the first and second hydraulic pumps, the method comprising: accepting a result of detection by the first and second swash plate angle sensors (see Fig 1 and 4 of Tama), and correcting a command value for adjusting an angle of the swash plate based on a predefinable relationship between the command value (ϴi) for adjusting the swash plate and an amount of delivery  (pump pressure Δp see 201)  such that an amount of delivery in accordance with the result of detection by the first and second swash plate angle sensors is set to the ideal amount of delivery (see Fig 1 and 4-6 of Tama).

Allowable Subject Matter
Claim 3 is objected to but would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABIY TEKA/               Primary Examiner, Art Unit 3745